ELECTRONIC RECORD



COA #      05-14-00139-CR                        OFFENSE:        29.03


           Reginald Doney Thompson v. The
STYLE:     state of Texas                        COUNTY:         Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT: Criminal District Court No. 5


DATE: 12/15/2014                 Publish: NO     TC CASE #:      F-0724608-L




                          IN THE COURT OF CRIMINAL APPEALS Q%%~)$

         Reginald Doney Thompson v. The                                        096
STYLE:   State of Texas                               CCA#:                    jam
          PRO fig                     Petition        CCA Disposition:         012 -IS
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:       0ij [22,1241?                             SIGNED:                         PC:_

JUDGE:        f.to Uia^o^.                            PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                           ELECTRONIC RECORD